                        Case 2:11-cv-02116-GMN-NJK Document 164 Filed 05/30/19 Page 1 of 2



                    1 ROBERT W. FREEMAN
                      Nevada Bar No. 3062
                    2 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      6385 S. Rainbow Boulevard, Suite 600
                    3 Las Vegas, Nevada 89118
                      702.893.3383
                    4 Fax: 702.893.3789
                      Attorneys for Defendants
                    5 City of North Las Vegas,
                      North Las Vegas Police Department
                    6 Officer Jeffrey Pollard

                    7                                    UNITED STATES DISTRICT COURT

                    8                                        DISTRICT OF NEVADA

                    9                                                    ***

                   10 ESTATE OF FERNANDO SAUCEDA, by                        CASE NO. 2:11-cv-2116-APG-NJK
                      and through its Special Administrator, Irene
                   11 Saucedo; IRENE SAUCEDA, individually,                 STIPULATION AND ORDER TO STAY
                      and as natural parent and guardian of                 COURT PROCEEDINGS PENDING
                   12 FERNANDO SAUCEDA, a minor;                            APPEAL
                      SEBASTIAN SAUCEDA, a minor; and
                   13 GIOVANNA SAUCEDA, a minor,

                   14                      Plaintiffs,

                   15            vs.

                   16 CITY OF NORTH LAS VEGAS, a corporate
                      city of the State of Nevada ; NORTH LAS
                   17 VEGAS POLICE DEPARTMENT, an entity
                      of the CITY OF NORTH LAS VEGAS;
                   18
                      OFFICER JEFFREY POLLARD; DOE
                   19 POLICE OFFICERS I through XX, inclusive,
                      individually and in their official capacity;
                   20 DOES XXI through XXX, inclusive; ROES
                      XXXI through XL, inclusive,
                   21
                                      Defendants.
                   22

                   23            It is stipulated and agreed by and between the Plaintiffs, Estate of Fernando G. Sauceda, by
                   24 and through its Special Administrator, Irene Sauceda, Irene Sauceda, individually, and as natural

                   25 parent and guardian of Fernando Sauceda, a minor, Sebastian Sauceda, a minor, and Giovanna

                   26 Sauceda, a minor, by and through their attorneys, Murdock & Associates, Chtd. and Eckley M.

                   27 Keach, Chtd., and Defendants City of North Las Vegas, North Las Vegas Police Department and

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4843-1230-8632.1
ATTORNEYS AT LAW
                        Case 2:11-cv-02116-GMN-NJK Document 164 Filed 05/30/19 Page 2 of 2



                    1 Officer Jeffrey Pollard, by and through their counsel, Robert W. Freeman, Jr., Esq., of LEWIS

                    2 BRISBOIS BISGAARD & SMITH LLP, that:

                    3            On March 30, 2019, the Court issued its Order Granting in Part and Denying in Part

                    4 Defendants’ Motion for Summary Judgment (ECF 157).

                    5            On April 26, 2019, Defendant Filed its Notice of Appeal as to ECF 157, Order on Motion

                    6 for Summary Judgment (ECF 158).

                    7            The parties respectfully request that any further proceedings in this matter be stayed

                    8 pending the outcome of the Ninth Circuit Court Appeal.

                    9            IT IS SO STIPULATED.

                   10 DATED this 30th day of May, 2019.                    DATED this 30th day of May, 2019.

                   11 MURDOCK & ASSOCIATES, CHTD.                          LEWIS BRISBOIS BISGAARD & SMITH
                      ECKLEY M. KEACH, CHTD.                               LLP
                   12

                   13 /s/ Robert E. Murdock                                /s/ Robert W. Freeman
                      ROBERT E. MURDOCK, ESQ.                              ROBERT W. FREEMAN, ESQ.
                   14 Nevada Bar No. 4013                                  Nevada Bar No. 003062
                      ECKLEY M. KEACH, ESQ                                 6385 S. Rainbow Boulevard, Suite 600
                   15
                      Nevada Bar No. 1154                                  Las Vegas, Nevada 89118
                   16 521 South Third Street                               Attorneys for Defendants
                      Las Vegas, Nevada 89101
                   17 Attorneys for Plaintiffs

                   18

                   19                                                  ORDER
                   20        Pursuant to the parties' stipulation, IT IS HEREBY ORDERED that this matter is
                   21 administratively STAYED pending the outcome on appeal.
                             IT IS FURTHER ORDERED that the parties shall file joint status reports every sixty (60)
                   22
                      days until the Ninth Circuit issues a dispositive decision in this case. The first joint status report is
                   23 due sixty (60) days from this Order's issuance.

                   24        IT IS SO ORDERED.
                   25
                                                  June
                   26                   5
                             DATED this_____day of May, 2019.
                                                                               Gloria M. Navarro, Chief Judge
                   27                                                          UNITED STATES DISTRICT COURT
                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4843-1230-8632.1                                   2
